Citation Nr: 1704439	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  12-16 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Whether new and material evidence has been received with respect to the claim for service connection for a bladder disability. 

2.  Entitlement to service connection for a bladder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Erin J. Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1, 1956 to May 3, 1956.  He died in September 2015. The Appellant is his surviving spouse and has been accepted as the Veteran's substitute for purposes of processing this appeal to completion.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the Muskogee, Oklahoma, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the petition to reopen the claim for service connection for a bladder condition.  The Veteran testified in a video conference hearing before the undersigned in November 2012.  A transcript of the hearing is associated with the claims file.  

The statement of the case issued in April 2012 also considered the issues of whether new and material evidence had been submitted to reopen claims for service connection for kidney disease and prostate cancer.  The Veteran submitted a substantive appeal in June 2012 limiting the appeal to the bladder issue; and the kidney and prostate issues were not certified to the Board.  

This matter was previously before the Board in February 2014, at which time the Board denied the Veteran's petition to reopen his claim for service connection for a bladder condition on the basis of new and material evidence.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court).  In an October 2014 order, the Court granted a joint motion for remand, vacated the Board's 2014 decision, and returned the appeal for action consistent with the joint motion.  

In January 2015, the Board remanded the claim to the RO for review of the additional evidence provided.  The RO issued a supplemental statement of the case in September 2015.  In October 2016, the Board obtained a VHA opinion.  38 C.F.R. § 20.901(a) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. A June 2010 Board decision denied service connection for a bladder condition on the basis that there was no evidence of a nexus to service. The decision is final.

2. The evidence received since the June 2010 Board decision regarding the Veteran's claim for service connection for a bladder condition is not cumulative of the evidence previously considered, contributes to a more complete picture of the Veteran's claim, and creates a reasonable possibility of an allowance of his claim.

3. The Veteran had a bladder condition causally related to, or aggravated by, qualifying service.


CONCLUSIONS OF LAW

1. The claim for service connection for a bladder condition has been reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156, (2016).

2. The criteria for service connection for a bladder condition have been met. 38 U.S.C.A. §§ 1131, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence to Reopen a Claim

A claim which is the subject of a prior final decision may be reopened if new and material evidence is presented or secured. 38 U.S.C.A. § 5108. New evidence means evidence not previously submitted. Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

There is a low threshold for finding new evidence raises a reasonable possibility of substantiating a claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

The RO issued a rating decision in May 2007 denying the Veteran's claim for entitlement to service connection for a bladder condition.  The Veteran perfected an appeal, and the Board confirmed the denial of service connection in a June 2010 decision.  The Board found evidence of a current condition and in-service occurrence, but found that there was not a nexus between the two.  The Board concluded that a negative opinion from a VA examiner was more probative than other evidence of record at that time.  Board decisions are final when issued unless the Chairman orders reconsideration.  The Chairman has not ordered reconsideration of the June 2010 decision; therefore, this decision became final. 38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.

The evidence of record at the time of the June 2010 decision included service personnel and treatment records, statements from the Veteran, his testimony at a Board hearing, private treatment records, an April 2007 opinion letter from Dr. CRC, and a VA examination in January 2010.  The service records supported the Veteran's statements that he was treated for complaints associated with his urinary function and discharged for a medical reason.  The private medical records documented his bladder and urinary conditions in the time period from 2004 to 2007.  Dr. CRC provided a positive medical opinion that the Veteran had experienced persistent urinary and bladder symptoms since service.  See Letter April 2007.  Dr. CRC specifically stated that the Veteran had urinary symptoms and incontinence since his period of service in the military in the 1950's and was medically discharged for that reason.  

The January 2010 VA examination and opinion also provided evidence of the Veteran's current condition but gave a negative opinion on the question of nexus.

Since the last final adjudication of his claim, the Veteran provided additional statements, more current private treatment records, two additional opinion letters from Dr. CRC, two opinion letters from Dr. JLP; and his testimony at the November 2012 hearing.  

The newly received private treatment records show continuous treatment and evidence of the Veteran's bladder and urinary condition.  The letters from Dr. CRC reiterate his opinion that the Veteran's urinary symptoms began and persisted since service.  See Letters July 2010 and July 2011.  The July 2010 letter reflects that the Veteran had "an ongoing, chronic bladder dysfunction that he states began during military training."  Additionally, the July 2011 letter specifically notes that the Veteran sought treatment from an urologist "during the immediate time after his discharge."   

The letters from Dr. JLP chronicled the treatment of the Veteran's prostate cancer and residual complications, including summaries of lab work and residual side effects such as urinary tract infections and erectile dysfunction.  See Letters November 2012 and December 2014.  However, the letters from Dr. JLP do not provide any opinion on the relationship between a current bladder condition and service.

Additionally, in the December 2016 VHA opinion, the physician opined that it was at least as likely as not that the polyuria and enuresis reported during service were related to the bladder condition noted after 2004.  The physician based his rationale on the fact that the Veteran reported his symptoms during the first week of his military service.  

As a whole, this evidence is new, as it was not before the Board at the time of prior final June 2010 denial, and it is material, as it is not redundant of evidence already in the record in June 2010 and is suggestive of a link between service and the Veteran's bladder condition. Shade, supra.  Accordingly, the issue of entitlement to service connection for a bladder condition is reopened. 38 U.S.C.A. § 5108.

II. Service Connection for a Bladder Condition 

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).  
As a general matter, service connection for a disability requires evidence of: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement." Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

The Board must consider all the evidence of record and make appropriate determinations of competency, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence concerning onset and a history of symptoms during or after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Private physicians have diagnosed the Veteran with urinary frequency, nocturia, dysuria, hematuria, microhematuria, and urge incontinence.  The January 2010 VA examiner also diagnosed urethral stricture, status post urethral dilation and urinary incontinence.  Thus, the first element of direct service connection is met.

The service treatment records report that the Veteran was in good health and had no complaints related to a bladder condition upon enlistment.  Specifically, the enlistment examinations in January 1956 and March 1956 indicate that his urinary system was normal.  Later in March 1956, however, the Veteran complained of polyuria.  He subsequently complained of enuresis.  In April 1956, the Veteran again complained of enuresis.  Due to the fact that the Veteran experienced polyuria and enuresis during service, the second element of direct service connection is satisfied.  

The remaining question is whether there is a nexus, or link, between the current disability and the Veteran's service.

The record contains one VA examination report pertaining to the etiology of the Veteran's bladder condition; as well as six private medical opinion letters, and the VHA opinion.  Each report must be considered and weighed. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).

Evidence in support of the Veteran's claim consists of April 2007, September 2009, July 2010, and July 2011 letters from Dr. CRC, as well as December 2012 and December 2014 letters from Dr. JLP, and a December 2016 VHA opinion.

In the April 2007 private opinion, Dr. CRC stated that the Veteran had been under his care since 2004 for urinary difficulties.  He further stated that the Veteran had a history of urinary urgency with occasional urge incontinence for over 50 years and had experienced urinary symptoms and incontinence since his period of service in the military.  Dr. CRC then opined that "although it is not completely possible to state that his urethral stricture and overactive bladder were present at that time, they certainly may have been."  However, Dr. CRC did not provide any rationale for his opinion that the Veteran had suffered from urinary incontinence as a result of his time in service.  He merely provided a bare conclusion in support of the Veteran's claim, which lacks probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); See Stefl v. Nicholson, 21 Vet. App. 120 (2007).   

In a September 2009 letter, Dr. CRC reported that the Veteran had a history of more than 40 years of chronic urinary urgency, frequency, and urge incontinence, without notable improvement from treatments.  He further noted the possibility of a bladder carcinoma or upper urinary tract carcinoma.  In the July 2010 letter, Dr. CRC stated that the Veteran had experienced episodes of nocturnal enuresis and daytime urge incontinence since his period of service in the military.  Dr. CRC opined that, based on his own experience, the disability was an ongoing, chronic bladder dysfunction that the Veteran stated began during his military service.   However, these letters did not contain a supporting rationale or explain the nexus between the bladder condition and the in-service event.  Stefl, supra ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). Therefore, they are afforded no probative weight.

In the July 2011 letter, Dr. CRC stated that he had been treating the Veteran since 2004 for episodes of nocturnal enuresis and daytime urge incontinence.  He noted that the Veteran reported that these symptoms began after service in the military in the 1950's and that early post-service treatment records had either been destroyed or lost.  Dr. CRC further noted the Veteran's recent diagnoses of urethral stricture disease, as well as prostate carcinoma.  He opined that the combination of his chronic bladder dysfunction, as well as his more recent urologic conditions, affected the Veteran's quality of life.  However, he did not address the issue of a nexus, nor did he provide a rationale to support a nexus between this condition and the Veteran's service. Stefl, supra.  Thus, the Board affords it little probative value. 

In a December 2012 letter, Dr. JLP provided a summary of the Veteran's urological care.  He reported that the Veteran was diagnosed with prostate cancer in 2006 and they had monitored his PSA levels since that time.  He further noted that the Veteran had a repeated bulbar urethral stricture, which required treatment in July 2011 and August 2012.  Dr. JLP also reported that the Veteran would occasionally experience urinary tract infections.  

In a December 2014 follow-up letter, Dr. JLP reported that, in early 2014, he diagnosed the Veteran with an obstructed left kidney.  The Veteran underwent surgery in May 2014 to attempt to remove the obstruction from the left ureteral orifice.  Additionally, the Veteran required replacement of his left ureter stent twice due to poor drainage.  Dr. JLP opined that these complications caused recurrent bladder infections, pelvic pain, and required chronic pain medications.  However, as he failed to specifically address the history and etiology of the Veteran's bladder condition in both letters, the opinions are inadequate.  See Nieves-Rodriguez v. Peake, supra; Stefl, supra.  Thus, the Board affords them little probative value. 

The Board obtained a VHA opinion in December 2016 regarding the relationship of the Veteran's bladder condition to service.  The physician opined that it was at least as likely as not that the polyuria and enuresis reported during service were related to the bladder condition noted after 2004.  He based his rationale on the fact that the Veteran reported his symptoms during the first week of military service.  The physician opined that it was less likely than not that the bladder disorder noted since 2004 was the result of a disease or injury occurred in or aggravated by the Veteran's military service, as the symptoms were reported one week into service.  

The examiner clearly linked the current disability to service; but implicitly provided a negative opinion because the disability was identified so close to the beginning of service.  The examiner did not; however, opine that the disability clearly and unmistakably pre-existed service and was not aggravated. There is little, if any, other evidence of pre-existence.  Hence, the presumption of soundness was not rebutted. 38 U.S.C.A. § 1111, 1137. Accordingly, the opinion links the current disability to an in-service event.

Additionally, the physician noted that the absence of treatment records is not a reason for rejecting the Veteran's testimony regarding his disability, as they may not be easily accessible.  

The Board finds that this opinion had clear conclusions and strong supporting data, as well as a reasoned medical explanation connecting the two. See Nieves-Rodriguez, supra; Stefl, supra.  As a result, it is afforded great probative weight. 

The negative evidence includes the January 2010 VA Examination Report.  After a review of the claims file and examination, the examiner noted that the service treatment records were negative for a diagnosis of urinary incontinence or urethral stricture.  The examiner also noted that the first evidence of urinary incontinence or other urinary tract disorder was dated in 2004.  Given the lack of in-service diagnosis as well as lack of treatment for years after service, the VA examiner opined that it was less likely than not that the Veteran's bladder condition was etiologically related to his active duty service.

The VA examiner's January 2010 opinion is definitive, but contrary to applicable law, seemed to require an in-service diagnosis. See Nieves-Rodriguez, supra; Stefl, supra.  Thus, it is of limited probative value. The evidence is in at least equipoise. Resolving reasonable doubt in the appellant's favor, service connection for a bladder condition is warranted. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.   


ORDER

1. New and material evidence has been presented; the claim of service connection for a bladder condition is reopened.

2. Entitlement to service connection for a bladder disability is granted.

____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


